Judge Smith
dissenting.
I disagree with the two central precepts of the majority opinion. I believe we are bound by existing case law, which states with clarity that dependency may be reconsidered at a modification hearing. And, I agree with the trial court’s conclusion that no change of circumstances, as a matter of law, has occurred.
I. Reconsideration of Dependency
It appears that any question concerning reconsideration of dependency was settled by Marks v. Marks, 316 N.C. 447, 461, 342 S.E.2d 859, 867 (1986). Marks is analytically identical to the instant case, in that it involves an alimony modification motion alleging changes in the dependency status of a supported spouse. In the section of the Marks opinion entitled “Changed Circumstances,” our Supreme Court held that the trial court’s
findings . . . fully support the trial judge’s conclusion that “plaintiff is no longer a dependent spouse,” which supports his order terminating defendant’s spousal support obligations. Only a “dependent spouse” is entitled to alimony. We conclude, therefore, that the trial court did not err in terminating defendant’s obligation to pay alimony pursuant to the 1974 consent judgment.
Id. at 461, 342 S.E.2d at 867 (emphasis added) (citations omitted).
Since the Marks Court affirmed the trial court’s conclusion of law, it seems irrefutable that dependency is subject to reconsideration under proper and substantial changes of circumstance. Otherwise, under its unanimous opinion, our Supreme Court affirmed an error of law.
*776The Marks holding is consistent with the Supreme Court’s earlier ruling in Rowe v. Rowe, 305 N.C. 177, 287 S.E.2d 840 (1982). Rowe concerned an alimony modification motion based on changed circumstances. Id. The Rowe Court declared its “primary concern on this appeal [to be] the change in financial needs of defendant as a dependent spouse.” Id. at 187, 287 S.E.2d at 846. The Rowe plaintiff appellee’s brief stated:
In fact, the entire basis for plaintiff’s motion for modification is that although defendant was a dependent spouse at the time of the December 1976 Order — circumstances have changed with reference to the preceding findings of fact — so as to render her no longer a dependent spouse and no longer in need of alimony.
Brief for plaintiff appellee at pages 46-47; Rowe, 305 N.C. 177, 287 S.E.2d 840 (1982) (No. 96A81) (italicized emphasis added).
The Court of Appeals decided the same change of circumstance issue in Rowe v. Rowe, 52 N.C. App. 646, 280 S.E.2d 182 (1981) by holding:
Defendant’s argument that the court’s initial determination of dependency is not subject to reconsideration on a subsequent motion under G.S. 50-16.9 is untenable. As we have explained herein, G.S. 50-16.9 calls for a completely new examination of the factors which necessitated the initial award of alimony in order to determine whether any of these circumstances have changed. When the list of circumstances enumerated in G.S. 50-16.5 is properly employed, the conclusion is inescapable that defendant, although formerly dependent, is no longer so.
Id. at 656, 280 S.E.2d at 188 (emphasis added). The Supreme Court affirmed this ruling, when it “agree [d] with the Court of Appeals that under these facts, there has been a change of circumstances as a matter of law.” Rowe, 305 N.C. at 188, 287 S.E.2d at 847.
Based on Rowe and Marks, I perceive our consideration on this issue bound by the principles of stare decisis. See Andersen v. Baccus, 335 N.C. 526, 529, 439 S.E.2d 136, 138 (1994). We are also bound by the rule espoused in In the Matter of Appeal from Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 36 (1989), wherein it was determined that one panel of the Court of Appeals may not overturn another.
*777In Rowe, this Court expressly ruled on the dependency reconsideration issue. Rowe, 52 N.C. App. at 656, 280 S.E.2d at 188. The Supreme Court affirmed the Court of Appeals on the reconsideration issue, on nearly identical grounds. Rowe, 305 N.C. at 187, 287 S.E.2d at 846. While I agree the majority’s view on reconsideration may make for better policy, we are bound to apply the law, not rewrite it.
II. Changes of Circumstance
The majority has apparently concluded as a matter of law that on the instant facts a change of circumstances has occurred. I cannot agree. In this case, the parties consented to incorporation of the separation agreement into the divorce judgment. See Walters v. Walters, 307 N.C. 381, 385, 298 S.E.2d 338, 341 (1983). The parties also incorporated an automatic adjustment provision into the consent judgment, allowing alimony in the amount of one-half of plaintiffs income.
This provision was designed as a mechanism of convenience to the parties to prevent repeated litigation on alimony issues related to income fluctuations. Plaintiff was not forced into this alimony arrangement. Instead, he voluntarily assumed an obligation empowering defendant to preserve the marital custom of saving income. In light of the trial court’s finding that defendant suffers from an illness which prevents her from working full-time, defendant’s emphasis on saving as a priority is understandable, if not laudable.
By plaintiff’s own account, defendant is presently engaging in economic activity, made possible through alimony, that was a regular and important standard during the marriage. Plaintiff agreed to an alimony arrangement which would uphold the custom of saving, as that was “the economic standard established by the marital partnership.” Williams v. Williams, 299 N.C. 174, 181, 261 S.E.2d 849, 855 (1980). This Court has held that, when a party includes specific provisions in a consent decree providing for alimony, there is “an implied requirement of proving ‘changed circumstances’... not contemplated at the time of the decree.” Britt v. Britt, 49 N.C. App. 463, 473, 271 S.E.2d 921, 927 (1980). Moreover, “the provisions of a separation agreement [should] be given deference when adopted in a court order to ‘increase “self-help” among the parties and prevent protracted litigation of spousal rights.’ ” Britt, 49 N.C. App. at 472, 271 S.E.2d at 927 (quoting Note, Modification of Spousal Support: A Survey of a Confusing Area of the Law, 17 J. Fam. L. 711, 717 (1978-79)).
*778We have previously held that, where the change in circumstances is one that the trial court expected and probably made allowances for when entering the original decree, the change is not a ground for modification of the decree. Britt, 49 N.C. App. at 473, 271 S.E.2d at 927. In principle, this policy has the “desirable effect of discouraging modification except in special circumstances.” Id. In this case, plaintiff’s alleged change of circumstances is the exact event contemplated by the plain language of the trial court’s alimony decree.
Indeed, plaintiff’s individual salary has decreased significantly. But, given the symbiotic income link between plaintiff and defendant, defendant has suffered an income reversal identical to plaintiff’s. This result has impacted defendant substantially, as the trial court found that defendant’s needs had not changed since the original decree. Evidence in the record indicates defendant has had to liquidate assets in response to the decreased alimony. Defendant is not required to deplete assets to remain qualified for alimony, for such a mandate might eviscerate her ability “to maintain any standard of living.” Williams, 299 N.C. at 184, 261 S.E.2d at 856 (emphasis in original).
I find plaintiff’s plaint of financial, hardship dubious. The trial court found that “although the monthly needs of the Plaintiff has [sic] increased, the increases are results of voluntary choices made by the Plaintiff and are not material to the issue of payment of permanent alimony.” This finding is well supported by the record. Plaintiff has remarried since his divorce from defendant. However, in the portion of plaintiff’s brief outlining his finances and reasonable expenses, he has omitted his wife’s earnings from her law practice. As well, it is difficult to define plaintiff’s vacation to the island of Tortola, B.W.I. as the practice of a destitute person. Thus, it cannot be said that plaintiff’s “ability to pay” has been impaired, or that a legitimate “question of fairness” has been raised. Beall v. Beall, 290 N.C. 669, 679, 228 S.E.2d 407, 413 (1976); and Bunn v. Bunn, 262 N.C. 67, 70, 136 S.E.2d 240, 243 (1964).
In Sayland v. Sayland, 267 N.C. 378, 383, 148 S.E.2d 218, 222 (1966), our Supreme Court stated: “Payment of alimony may not be avoided merely because it has become burdensome, or because the husband has remarried and voluntarily assumed additional obligations.” Id. (emphasis added). In light of the trial court’s findings, which are supported by the record, I find Sayland controlling. Thus, no change of circumstances, as a matter of law, has occurred under these facts. I would affirm the trial court’s denial of plaintiff’s motion requesting alimony modification. Therefore, I dissent.